Citation Nr: 1756262	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  10-01 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to ratings in excess of 20 percent and 40 percent for cervical spine disability, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to an increased (compensable) rating for bilateral hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision, in which the RO denied the Veteran's request to reopen a claim for service connection for Morton's neuroma of the left foot, as well as his claims for a rating in excess of 20 percent for cervical spine disability (characterized as cervical spine spondylosis), for a compensable rating for bilateral hearing loss, and for a rating in excess of 10 percent for tinnitus.  In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.

In August 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In October 2011, the Board dismissed the claim for a higher rating for tinnitus and remanded the remaining claims on appeal to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for further action, to include additional development of the evidence.  After taking further action, the RO/AMC continued to deny the request to reopen a claim for service connection for Morton's neuroma of the left foot, as well as the claims for higher ratings for cervical spine disability and for bilateral hearing loss (as reflected in an August 2012 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

In November 2012, the Board granted the request to reopen a claim for service connection for Morton's neuroma of the left foot, expanded the claim for a higher rating for bilateral hearing loss to include extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1), and remanded the reopened claim, along with the higher rating claims to the RO, via the AMC, for further action, to include additional development of the evidence.   

After taking further action, in a July 2013 rating decision, the AMC granted service connection for left Morton's neuroma and assigned an initial 10 percent rating, effective October 20, 2008.  This action resolved the claim for service connection, and the Veteran did not appeal the assigned rating or effective date.  Accordingly, this issue is no longer on appeal.  Also in the July 2013 rating decision, the AMC recharacterized the Veteran's cervical spine disability as intervertebral disc syndrome (IVDS) and partially granted the claim for a higher rating for cervical spine disability, assigning a 40 percent rating, effective January 7, 2013 (the date of a VA examination).  As the Veteran was not granted the full benefit sought, the issue of higher ratings for cervical spine disability remained before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded).  

The Board notes that in the July 2013 rating decision, the AMC also granted service connection for radiculopathy of the right upper extremity and for radiculopathy of the left upper extremity, both associated with IVDS, and assigned an initial 40 and 30 percent rating, respectively, effective January 7, 2013.  As the Veteran did not appeal the assigned ratings or effective dates, these issues are not on appeal.  The AMC continued to deny higher ratings for cervical spine disability and bilateral hearing loss (as reflected in a July 2013 SSOC), and returned the matters to the Board for further appellate consideration.

In December 2013, the Board bifurcated the higher rating claims into schedular and extra-schedular components, and denied a schedular rating in excess of 20 percent for cervical spine disability, prior to January 7, 2013, a schedular rating in excess of 40 percent for cervical spine disability, from January 7, 2013, and an increased (compensable), schedular rating for bilateral hearing loss.  The Board then remanded the matters of higher, extra-schedular ratings for cervical spine disability and for bilateral hearing loss to the RO, via the AMC, for further action.  After taking further action, the AMC denied higher, extra-schedular ratings for cervical spine disability and for bilateral hearing loss (as reflected in a July 2014 SSOC), and returned these matters to the Board for further appellate consideration.

In September 2014, the Board remanded to the agency of original jurisdiction (AOJ) the matters of higher, extra-schedular ratings for cervical spine disability and for bilateral hearing loss for further action.  After taking further action, the AOJ continued to deny higher, extra-schedular ratings for cervical spine disability and for bilateral hearing loss (as reflected in a September 2015 SSOC), and returned these matters to the Board for further appellate consideration.

In November 2015, the Board again remanded to the AOJ the matters of higher, extra-schedular ratings for cervical spine disability and for bilateral hearing loss for further action.  After taking further action, the AOJ continued to deny higher, extra-schedular ratings for cervical spine disability and for bilateral hearing loss (as reflected in an August 2016 SSOC), and returned these matters to the Board for further appellate consideration.

In March 2017, the Board again remanded to the AOJ the matters of higher, extra-schedular ratings for cervical spine disability and for bilateral hearing loss for further action.  After taking further action, the AOJ continued to deny higher, extra-schedular ratings for cervical spine disability and for bilateral hearing loss (as reflected in a July 2017 SSOC), and returned these matters to the Board for further appellate consideration.

As for the matter of representation, as noted in the Board's prior remand, the Veteran was previously represented by Disabled American Veterans, as reflected in a May 1991 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  However, in June 2016, the Veteran submitted a VA Form 21-22 appointing Paralyzed Veterans of America, Inc. as his representative.  The Board has recognized the change in representation.  See 38 C.F.R. § 20.605 (2017).

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems  .

Also, this appeal has been advanced on the Board's docket, pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).


FINDING OF FACT

In October 2017, prior to the promulgation of an appellate decision, the Veteran, through his representative, withdrew his pending appeal for higher, extra-schedular ratings for cervical spine disability and for bilateral hearing loss. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claims for higher, extra-schedular ratings for cervical spine disability and for bilateral hearing loss are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, in an October 2017 correspondence, the Veteran, through his representative, withdrew his pending appeal for higher, extra-schedular ratings for cervical spine disability and for bilateral hearing loss.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review these matters, and they must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


